Citation Nr: 0622460	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  99-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder.  

2.  Entitlement to service connection for low blood pressure.  

3.  Entitlement to service connection for vasomotor rhinitis.  

4.  Entitlement to service connection for ulcers.  

5.  Entitlement to service connection for lupus.  

6.  Entitlement to service connection for edema of both legs.  

7.  Entitlement to service connection for arthritis.   

8.  Entitlement to service connection for cervical spine 
pain.  

9.  Entitlement to service connection for traumatic synovitis 
of the right knee.  

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

11.  Entitlement to dental treatment  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997, January 1999, November 
1999, June 2000, July 2000, and April 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The veteran claims service connection for functional bowel 
syndrome.  She is already service-connected for irritable 
bowel syndrome.  As noted by a VA physician during her July 
2005 stomach, duodenum and peritoneal adhesions examination, 
functional bowel syndrome is synonymous with irritable bowel 
syndrome.  In addition, the VA evaluates the conditions 
identically.  Therefore, this issue is not before the Board, 
as the veteran is already service-connected for this 
disorder.  

FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran 
has current diagnoses of, or disabilities from, a right 
kidney disorder, low blood pressure, vasomotor rhinitis, 
ulcers, or lupus.  

2.  The veteran's bilateral edema of the legs, arthritis, 
cervical spine pain, and traumatic synovitis of the right 
knee were not caused by her active military service from July 
1970 to August 1983.

3.  The veteran has been diagnosed with PTSD, but there is no 
credible corroboration or verification of the alleged non-
combat stressors in service.  

4.  The veteran is currently entitled to an 100 percent 
rating by reason of individual unemployability (TDIU) and is 
therefore eligible for Class IV outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  Service connection for a right kidney disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

2.  Service connection for low blood pressure is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

3.  Service connection for vasomotor rhinitis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

4.  Service connection for ulcers is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

5.  Service connection for lupus is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

6.  Service connection for edema of both legs is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

7.  Service connection for arthritis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

8.  Service connection for cervical spine pain is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 

9.  Service connection for traumatic synovitis of the right 
knee is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 

10.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005). 

11.  Entitlement to dental treatment is established.  
38 C.F.R. § 17.161(h) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran seeks service connection for a 
right kidney disorder, low blood pressure, vasomotor 
rhinitis, ulcers, and lupus.  The Board, however, finds no 
competent medical evidence of current diagnoses for these 
disorders.  

Specifically, a July 2005 VA arteries, veins, and 
miscellaneous examination indicated that the veteran's blood 
urea nitrogen (BUN) and creatinine levels were normal, 
indicating normal kidney function.  Furthermore, VA treatment 
records do not show any evidence of a diagnosis of or 
treatment for a right kidney disorder.  Her service medical 
records (SMRs) indicate that in June 1982, the veteran 
reported a history of kidney problems, but examination 
revealed normal kidneys with good bilateral kidney function 
and normal calices, uterus, and bladder.  A cross section CT 
scan of the kidney failed to reveal any mass displacing of 
the kidney.  She was diagnosed with "past history of kidney 
problems," not currently symptomatic.  

An October 2003 VA treatment record shows that the veteran 
had low blood pressure.  The physician stated that the 
veteran was on at least 20 medications for her service-
connected and non-service-connected disabilities, including 
the following: Ranitidine, Cyclobenaprine, Lasix, Isosorbide, 
Sertraline, and a high dose of Rabeprazole.  The physician 
stated that her cardiovascular examination was unremarkable 
and that the etiology of her low blood pressure was "she is 
on lots of medications."  The veteran's treatment was to 
have her medications changed in a manner that would allow her 
blood pressure to return to normal.  After the changes were 
made to her medication regimen, her blood pressure became 
normal.  She received no further treatment for low blood 
pressure and does not have a current diagnosis of this 
disorder.  

The evidence of record does not show a chronic condition of 
vasomotor rhinitis.  VA outpatient treatment records show one 
reference to a history of vasomotor rhinitis and that the 
veteran was prescribed a nasal spray.  There is no evidence 
of a current diagnosis of chronic vasomotor rhinitis.  

The veteran does not have a current diagnosis of ulcers.  She 
underwent a VA July 2005 VA stomach, duodenum, and peritoneal 
adhesions examination at which she was diagnosed with 
gastroesophageal reflux disease and irritable bowel syndrome.  
She was not diagnosed with ulcers.  There is no evidence of 
record to show that the veteran currently has ulcers.  

Lastly, the veteran does not have a current diagnosis of 
lupus.  While her outpatient treatment records refer to a 
"history of lupus," such a diagnosis has been specifically 
denied.  At a July 2005 VA examination, the veteran reported 
diffuse abdominal and joint pains and arthralgias with no 
definite joint swelling.  She reported episodes of chest 
pressure and shortness of breath.  

The examiner reviewed the veteran's claims file, including 
her SMRs.  He concluded that she did not describe a rash that 
would be consistent with lupus.  Additionally, there were no 
specific photosensitivity reactions or oral ulcerations, and 
no history of seizures or episodes of psychosis.  She had a 
negative cardiac evaluation and an unremarkable EKG.  There 
were no changes on the EKG that were consistent with 
pericarditis.  Her antinuclear antibody (ANA) was less than 
1:40, which was normal.  Her rheumatoid factor was 44, which 
was normal.  Other lab results were normal.  The examiner 
diagnosed her with fibromyalgia and stated that she did not 
meet the criteria for systemic lupus erythematosus.  The 
examiner concluded that based on review of her claims folder, 
her verbal history, review of her rheumatologist's records, 
and her examination, "she meets only 2 or possibly 3 of the 
criteria for systemic lupus erythematosus which does not meet 
the criteria for diagnosing her with this illness."  

Other evidence of record shows that she had a positive ANA in 
December 1997, at 1:160.  Her rheumatoid factor was negative 
and the sedimentation rate was 7.  In August 1998, she had an 
ANA of 1:320.  The anti-DNA was 35.  She had a rheumatology 
consult in October 1998 due to the positive ANA and diffuse 
arthralgias.  The 1998 consult report stated that there was 
no evidence of systemic lupus erythematosus.  A VA 
rheumatologist diagnosed her with fibromyalgia in August 
1999.  In December 2000 and March 2005, a VA rheumatologist 
specifically stated that there was no lupus.  She has had 
negative ANAs in October 1998, August 1999 and July 2000.  In 
May 2003 her ANA was positive again, but her anti-DNA was 
normal.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right kidney 
disorder, low blood pressure, vasomotor rhinitis, ulcers, and 
lupus.  38 U.S.C.A. § 5107(b).  Absent current diagnoses of 
the disorders claimed, service connection may not be 
established.  The Board finds that service connection for a 
right kidney disorder, low blood pressure, vasomotor 
rhinitis, and lupus must be denied.  The Board finds that the 
veteran's contentions regarding these claims only provide 
negative evidence against the veteran's overall case before 
the VA, as will be discussed below. 

The Board finds that the veteran has current diagnoses of 
edema, arthritis, cervical spine pain, and a right knee 
disability.  The veteran was diagnosed with edema of both 
legs at a July 2005 VA veins and arteries examination.  She 
has been diagnosed with arthritis of several joints.  In July 
2005, she was diagnosed with neck pain due to fibromyalgia 
and mild degenerative joint disease of the right knee.  

However, there is no competent medical evidence of record 
that provides a link between the veteran's disabilities and 
her period of active military service.  

At her July 2005 VA veins and arteries examination, the 
physician diagnosed her with mild bilateral lower extremity 
edema with unclear etiology.  No cause of the edema was seen 
during the exam, nor could it be elicited from the veteran's 
reported history.  This examination and the veteran's VA 
treatment records fail to establish a link between her 
bilateral lower extremity edema and her period of active 
service.  

Arthritis is considered a part of the veteran's evaluation 
for her service-connected low back condition.  Arthritis of 
the right knee will be discussed with the veteran's claim for 
a right knee disability.  The veteran is service-connected 
for degenerative changes of the left knee.  The veteran was 
notified in June 2005 and February 2005 to provide specific 
evidence with regards to her service connection claim for 
arthritis.  She did not specify the location of the arthritis 
or provide any additional information with regards to joints 
for which she was not already service-connected.  

The veteran has a diagnosis of cervical spine pain.  In July 
2005, the veteran underwent a VA spine examination and was 
diagnosed with neck pain due to fibromyalgia.  The examiner 
reviewed her SMRs and noted that she suffered a neck injury 
in 1977 for which she was treated with a cervical collar.  
However, her cervical myelogram was normal in April 2000 and 
she had an unremarkable computed tomography scan of her 
cervical spine in February 2003.  The examiner stated that 
her April 2000 and February 2003 normal test results 
suggested that there was no evidence of degenerative joint 
disease or degenerative disc disease at the time.  The 
examiner concluded that her pain was most likely related to 
soft tissue pain due to her non-service-connected 
fibromyalgia.  The examiner also stated that her neck pain 
was not related to her service-connected lumbar spine 
disability.  

Medical evidence of record does not provide a link between 
the veteran's active military service and her right knee 
disability.  In July 2005, a VA physician diagnosed her with 
mild degenerative joint disease.  The examiner noted that she 
suffered a traumatic right knee injury in service in 1971 
when she fell on a concrete surface, but that her SMRs were 
otherwise negative for right knee complaints.  The physician 
concluded that it was "unlikely" that her complaints were 
related to her in-service symptoms of traumatic synovitis.  
He further concluded that her right knee disability did not 
have any relationship to her service-connected low back 
disability.  

There is no evidence of record linking any of the above 
disabilities to the period of active service.  With regard to 
the veteran's own opinion that these disabilities are related 
to injuries sustained in service, the veteran does not have 
the medical expertise to find that her current disorder is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board finds the facts and examinations cited above are 
entitled to great probative weight and that they provide 
evidence against the claims.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for edema, arthritis, cervical spine pain, and a 
right knee disability.  38 U.S.C.A. § 5107(b).  The appeals 
are denied.  

With regards to the veteran's PTSD claim, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The veteran did not engage in combat with the enemy 
during her period of active military service.  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that she experience a number of 
specified current symptoms. The traumatic event, or stressor, 
involves experienced, witnessed, or being confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran was diagnosed with PTSD by VA physicians in April 
2005, March 2005, February 2003, October 2002, and November 
2001.  She alleges that she has PTSD as a result of stressors 
experienced while serving in the military.  Specifically, she 
asserts that she was raped in July 1973 and February 1980.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which addressed PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In 
December 2005, M21-1, Part III was rescinded and replaced 
with a new manual, M21-1MR, which contains the same PTSD-
related information as M21-1, Part III.  The corresponding 
new citation for M21-1, Part III, 5.14(c) is M21-1MR 
IV.ii.1.D.14 and 15. 

The pertinent regulation provides that, in cases of personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3); see also M21-1MR IV.ii.1.D.14 and 15. 

As recently stated by the Court in Bradford v. Nicholson, No 
03-1204 (U.S. Vet. App. July 20, 2006), § 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a 
post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice.  The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes."  The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  38 U.S.C. § 7104.  

The Board notes that in a letter dated in June 2005, the RO 
advised the veteran of the VCAA and its effect on her claim.  
The letter specifically advised her to identify any possible 
sources of information and evidence such as police reports or 
medical treatment records for assault or rape.  The veteran 
did not provide any such information and in an April 2004 
letter, the veteran stated that she did not tell anyone she 
was raped.  The veteran asserts that she was treated for 
depression in service in 1980.  However, her SMRs are 
negative for psychiatric treatment with the exception that 
she reported having had depression or excessive worry at her 
separation examination.  She was subsequently service-
connected for depression, attributed to her many severe 
service-connected and non-service-connected disabilities.  

The veteran has multiple diagnoses of PTSD.  However, the 
Board is not required to grant service connection for PTSD 
because a physician accepted the veteran's description of her 
active service experiences as credible.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Board is not required 
to accept the veteran's uncorroborated account of her active 
service experiences.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The VA medical providers have generally restated the 
veteran's account of the in-service stressor and accepted it 
as credible.  However, such statements are undermined by two 
factors: (1) the medical opinions are based upon the 
veteran's uncorroborated recitation of the alleged stressor; 
and (2) none of the medical opinions included an objective 
review of the in-service evidence or any other 
contemporaneous indicia that might bolster the veteran's 
reported stressor.  As noted above, a medical provider cannot 
provide supporting evidence that the claimed in-service 
stressor actually occurred based upon post-service medical 
examination.  

In this respect, although an examiner can render a current 
diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See generally, Guimond v. Brown, 6 Vet. App. 69 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  Furthermore, an examination that relies on a 
questionable history of events is inadequate, and any 
psychiatric evaluation that forms the basis for an 
adjudicative decision must be based on an accurate 
description of events during the veteran's service.  See West 
v. Brown, 7 Vet. App. 70 (1994).  The Board is not required 
to accept a physician's diagnosis just because the physician 
accepted the veteran's description of her experiences as 
credible and diagnosed her with PTSD.  See West, 7 Vet. App. 
at 77 (quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)).  Likewise, medical statements that accept a 
veteran's reports as credible and relate her PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of the occurrence of a stressor.  Moreau, 
supra.  The fact that the veteran is filing claims with the 
VA regarding conditions that she does not have only 
undermines her overall credibility.

In sum, the preponderance of the credible evidence does not 
show corroboration of an alleged in-service stressor, which 
in turn could serve as the basis for the veteran's diagnosis 
of PTSD.  Any current PTSD is not shown to be related to her 
active service.  The Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
38 U.S.C.A. § 5107(b).  

With regards to the veteran's dental claim, she is currently 
entitled to TDIU.  

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans whose 
service-connected disabilities are rated at 100 percent by 
schedular evaluation or who are entitled to the 100 percent 
rating by reason of TDIU (Class IV eligibility).  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.  

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of TDIU, 
may be authorized any needed dental treatment.  38 C.F.R. § 
17.161(h).  Therefore, dental outpatient treatment is 
authorized.  The appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2005, February 2005, July 2003, June 2003, and 
April 2003, as well as information provided in the January 
2006 and April 2003 supplemental statements of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2006 and April 2003 
SSOCs include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO did not provide VCAA notice prior 
to all of the adverse decisions on appeal, some of which were 
issued prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The February and June 2005 VCAA letters specifically ask the 
veteran to provide any evidence in her possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claims.  With regards to the grant of eligibility 
for dental treatment, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  
The Board also notes that the veteran currently has been 
granted a 100 percent evaluation based on TDIU effective in 
March 1996.  

The Board notes that an etiological opinion has not been 
obtained for low blood pressure, vasomotor rhinitis, 
arthritis, or ulcers.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for the claimed disorders during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Further efforts would not 
provide the veteran any additional benefits. 

The Board is also satisfied as to compliance with its 
instructions from the January 2005 and June 2000 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

Service connection for a right kidney disorder is denied.  

Service connection for low blood pressure is denied.  

Service connection for vasomotor rhinitis is denied.  

Service connection for ulcers is denied.  

Service connection for lupus is denied.  

Service connection for edema of both legs is denied.  

Service connection for arthritis is denied.  

Service connection for cervical spine pain is denied.  

Service connection for traumatic synovitis of the right knee 
is denied.  

Service connection for PTSD is denied.  

Entitlement to outpatient dental treatment is granted  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


